Citation Nr: 1340515	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  10-30 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for osteoarthrosis of the right knee.  

2.  Entitlement to an initial rating in excess of 10 percent for left shoulder arthroscopy, open Bankart capsulorrhaphy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neichole SJ Linhorst, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1993 to December 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for left shoulder arthroscopy, open Bankart capsulorrhaphy, and assigned an initial noncompensable rating, effective July 6, 2007, and denied service connection for osteoarthrosis of the right knee.  

Thereafter, in April 2008, the Veteran submitted a notice of disagreement as to both issues, a statement of the case was issued in June 2010 regarding his claim for service connection for a right knee disorder, and he submitted a substantive appeal in July 2010, thus perfecting an appeal of the issue of entitlement to service connection for osteoarthrosis of the right knee.  Additionally, in his July 2010 substantive appeal, the Veteran requested that the issue pertaining to his claim for a higher initial rating for his left shoulder be addressed.  He further contended that he felt that his shoulder injury restricted him from living normally and doing everyday activities.  Thereafter, an August 2010 Decision Review Officer decision granted an initial 10 percent rating for the Veteran's left shoulder disability, effective July 6, 2007, and a statement of the case was issued in August 2010.  No substantive appeal was subsequently received.

In this regard, with respect to the Veteran's initial rating claim, the Board recognizes that he submitted a substantive appeal prior to the issuance of the statement of the case.  The express writing of 38 U.S.C.A. § 7105(a)  (West 2002) states that "appellate review will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished."  In Archbold v. Brown, 9 Vet. App. 124, 132 (1996), however, the United States Court of Appeals for Veterans Claims (Court) found that the issuance of a statement of the case is not an absolute requirement for acceptance of a substantive appeal.  Where a written statement specifically identifies the issues appealed and contains specific arguments as to the errors made by the RO in denying the claim, the Court found that the statement meets the requirement for a timely filed substantive appeal, even if it is filed prior to the issuance of the statement of the case.  The Board notes that the Veteran's July 2010 substantive appeal, while identifying the initial rating issue and containing specific arguments as to the errors made by the RO in denying the claim, was received after the one year period after the issuance of the March 2008 rating decision.  However, in light of the RO's error in failing to address the initial rating claim in the June 2010 statement of the case despite the Veteran's notice of disagreement pertaining to such issue and the fact that the case was forwarded to the Board for adjudication after the Veteran withdrew the service connection issue (thus leaving the initial rating claim as the only issue on appeal), the Board will take jurisdiction of such claim.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

As noted previously, during the course of the appeal, the RO granted an initial 10 percent rating for the Veteran's left shoulder arthroscopy, open Bankart capsulorrhaphy, in an August 2010 rating decision.  However, as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In his substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  A September 2012 letter informed him that his hearing was scheduled for October 18, 2012.  However, in correspondence received October 18, 2012, the Veteran withdrew his hearing request.  38 C.F.R. § 20.704(e) (2013).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals the Veteran's representative's November 2013 Appellant's Brief.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for osteoarthrosis of the right knee in an October 2012 written statement.  

2.  For the entire appeal period, the Veteran's left shoulder arthroscopy, open Bankart capsulorrhaphy, is manifested by pain, stiffness, and discomfort, resulting in mild limitation of motion and mild instability, without ankylosis; motion limited to the shoulder level, midway between the side and shoulder level, 25 degrees from the side; or impairment of the humerus, clavicle, or scapula.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement to service connection for osteoarthrosis of the right knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  For the entire appeal period, the criteria for an initial rating in excess of 10 percent for left shoulder arthroscopy, open Bankart capsulorrhaphy, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5019, 5201 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal as to the issue of entitlement to service connection for osteoarthrosis of the right knee in an October 2012 written statement.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to such issue and it is dismissed.

II.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, as relevant to the Veteran's underlying claim for service connection for his left shoulder disability, an August 2007 letter, sent prior to the initial unfavorable decision issued in March 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   

Thereafter, the March 2008 rating decision on appeal granted service connection for left shoulder arthroscopy, open Bankart capsulorrhaphy.  Thereafter, the Veteran appealed with respect to the propriety of the initially assigned rating from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his left shoulder arthroscopy, open Bankart capsulorrhaphy, was granted and an initial noncompensable rating was assigned in the March 2008 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

In addition, the Veteran was provided with a VA examination in May 2010 so as to evaluate the current nature and severity of his left shoulder disability.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  The Board finds that the examination was adequate in order to evaluate the Veteran's service-connected disability as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  The Board notes that the May 2010 VA examination was conducted over three years ago; however, the Veteran has not alleged that his left shoulder disability has increased in severity since such VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

III.  Analysis - Initial Rating Claim 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an initial rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is service-connected for left shoulder arthroscopy, open Bankart capsulorrhaphy, and was assigned a noncompensable rating percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5201, in the March 2008 rating decision.  However, the August 2010 DRO decision awarded an initial 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5019.     

The hyphenated diagnostic code in this case indicates that the service-connected disability, left shoulder arthroscopy, open Bankart capsulorrhaphy, is rated by analogy to limitation of arm motion under Diagnostic Code 5201 (to include via Diagnostic Code 5019 pertaining to bursitis, which states that such is rated based on limitation of motion of the affected part).  See 38 C.F.R. § 4.27.  In this regard, the August 2010 DRO decision indicated that the Veteran's 10 percent rating was based on painful, limited motion. 


In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran is right-handed according to his statements at the May 2010 VA examination.  Thus, as the service-connected disability involves the left shoulder, such disability involves the minor arm extremity.  

Normal forward elevation (flexion) of the shoulder is from 0 to 180 degrees, normal abduction is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Limitation of motion of the minor arm to the shoulder level is evaluated 20 percent disabling, the minimal rating under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Limitation of motion of the minor arm midway between side and shoulder level is also 20 percent disabling, and limitation of motion of the minor arm to 25 degrees from the side is evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5201.   

Other potentially applicable Diagnostic Codes include 5200, where unfavorable ankylosis of scapulohumeral articulation with abduction limited to 25 degrees from the side warrants a 40 percent evaluation, and intermediate ankylosis of scapulohumeral articulation between favorable and unfavorable warrants a 30 percent evaluation, or favorable ankylosis of scapulohumeral articulation with abduction to 60 degrees with the ability to reach his mouth and head warrants a 20 percent evaluation for a minor arm.  

Diagnostic Code 5202 may be considered where there is some other impairment of the humerus, including a loss of the head (flail shoulder) which warrants a 70 percent rating, nonunion (false flail joint) which warrants a 50 percent rating, fibrous union which warrants a 40 percent rating, recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements which warrants a 20 percent rating, infrequent episodes and guarding of movement only at shoulder level which warrants a 20 percent rating, or mal-union with marked or moderate deformity which would each warrant a 20 percent rating for the minor arm.  

Finally, Diagnostic Code 5203 pertains to the impairment of the clavicle or scapula.  Specifically, such provides that dislocation of the clavicle or scapula warrants a 20 percent rating, nonunion of the clavicle or scapula with loose movement warrants a 20 percent rating, nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating, and mal-union of the clavicle or scapula warrants a 10 percent rating for the minor arm.  

Turning to the evidence of record, VA treatment records dated from June 2007 include a report of a left shoulder rotator cuff repair in 1995 with subsequent chronic pain.  The Veteran reported not being able to do overhead lifting because of the pain and the feeling that it would dislocate.  The Veteran denied hand weakness and neck pain.  He was diagnosed with left shoulder pain with symptoms of traumatic degenerative joint disease, and x-rays were ordered.  

November 2008 VA treatment notes from a routine check-up included a physical examination where the Veteran's extremities were within normal limits with some discomfort on elevation of left shoulder.  An August 2009 VA routine check-up noted extremities within normal limits.  February 2010 VA treatment notes include the Veteran's continued complaints of chronic pain and inability to do overhead lifting with his left shoulder.  The Veteran reported having to sleep on his right side, and stated that he had an indentation with discoloration on his face from his sleeping position.  The treatment note cited an August 2007 x-ray that was reportedly within normal limits.  Upon examination, the treatment provider noted decreased range of motion and strength in the shoulder.  

At the May 2010 VA examination, the Veteran reported that he has had no dislocations of his left shoulder since the surgery in 1994, but stated that he had apprehension, difficulty sleeping on the shoulder, and pain with lifting and carrying objects.  He reported taking ibuprofen and Tylenol with fair response to treatment and no side effects.  The summary of joint symptoms for the left shoulder indicated that there was no deformity, giving way, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, or flare ups of joint disease.  The summary of joint symptoms noted that the Veteran had instability, pain, stiffness, discomfort, and the motion of the joint was affected by the condition.  

Upon physical examination, the VA examiner noted that there were recurrent shoulder dislocations and guarding of movements, where the extent of guarding included positive apprehension tests in abduction external rotation at 60, 90, and 120 degrees.  The summary of general joint findings for the left shoulder was limitation of motion, positive painful arc, positive apprehension signs, positive Phalen's test for anterior instability, and mild anterior instability on drawer testing.  Left shoulder range of motion was 160 degrees of flexion, 110 degrees of abduction, 80 degrees internal rotation, and 70 degrees of external rotation.  There was objective evidence of pain with active motion on the left side, and objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  Shoulder x-rays included a July 2007 series where no acute fracture or subluxation was seen, and a May 2010 x-ray series where no acute bony abnormality was noted and joint spaces were maintained.  The VA examiner concluded that there were no significant effects on the Veteran's usual occupation, and mild to moderate effects on his usual daily activities.

As for the Veteran's lay statements in support of his claim for increase, he indicated in a September 2007 statement that he injured his left shoulder while in service.  He indicated that he underwent rehabilitation at an Army hospital for a year, and ultimately had surgery as a last resort to repair his shoulder.  The Veteran indicated that his shoulder continued to be painful after surgery, and cause limitations and restrictions.  For example, overhead lifting was very painful and he was normally unable to do it.  His shoulder pain interrupted his sleeping pattern as he could only sleep in certain uncomfortable positions.  His shoulder also limited his ability to engage in recreational activities with his children.  The Veteran's May 2008 statement noted that he had to take pain medications daily for his condition, and his July 2010 statement noted that his shoulder injury restricted him from living normally and from doing everyday activities.  

After review of the foregoing evidence, the Board concludes that the evidence is against a finding that a rating in excess of 10 percent is warranted for the Veteran's left shoulder arthroscopy, open Bankart capsulorrhaphy.  

As for whether a rating in excess of 10 percent may be assigned, an increased (20 percent) rating under Diagnostic Code 5201 would require limitation of motion of the left shoulder to at least the shoulder level.  Motion in the left shoulder at the May 2010 VA examination was well beyond the shoulder level to 160 degrees of flexion and 110 degrees of abduction, with internal rotation to 80 degrees, and external rotation to 70 degrees.  As such, the motion shown at this examination is well beyond the limitations required for a 20 percent rating under Diagnostic Code 5201.  Further, review of the VA treatment records do not reflect range of motion findings in the left shoulder that would warrant an increased rating.  

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell, supra, the reports from the examinations conducted above document consideration of these principles, and there is no indication that increased compensation would be warranted under these principles.  

As for other potentially applicable diagnostic codes under which a rating in excess of 10 percent could be assigned for disabilities of the arm or shoulder, such a rating would require ankylosis (DC 5200), or impairment of the humerus, clavicle, or scapula, to include flail shoulder (DC 5202), nonunion (DCs 5202, 5203), fibrous union (DC 5202), or dislocation, nonunion, or malunion (DCs 5202, 5203).  While the May 2010 VA examination revealed recurrent shoulder dislocations and guarding of movements, the Board notes that such findings are directly contradicted by the Veteran's own statements and objective testing.  Specifically, at such time,  the Veteran denied episodes of dislocation and specifically stated that he had no dislocations of his left shoulder since his surgery in 1995.  Moreover, x-rays revealed no fractures or dislocations with joint spaces maintained for the left shoulder.  Furthermore, there is no evidence of flail shoulder, nonunion, fibrous union, or malunion of the humerus, clavicle, or scapula.  Therefore, the Board finds that the Veteran's left shoulder disability does not result in impairment of the humerus, clavicle, or scapula.

In making its rating determinations above, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected left shoulder disability and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned for his left middle finger disability.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability addressed above.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected left shoulder disability at issue.   

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected left shoulder arthroscopy, open Bankart capsulorrhaphy; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left shoulder arthroscopy, open Bankart capsulorrhaphy with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptoms are adequately addressed by the rating schedule.  In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's left middle finger disability.  This service-connected disorder requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  Moreover, the Rating Schedule provides for separate or higher ratings for additional impairment associated with the shoulder, to include ankylosis, more severe limitation of motion, and impairment of the humerus, clavicle, or scapula.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected disability for the time periods addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, the Court has held that, if the claimant or the record reasonably raises a question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the record reflects that the Veteran is currently employed full-time.  Therefore, further consideration of a TDIU is not warranted.

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating in excess of 10 percent for left shoulder arthroscopy, open Bankart capsulorrhaphy.  As such, the benefit of the doubt doctrine is not applicable and the Veteran's initial rating claim must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

ORDER

The appeal as to the issue of entitlement to service connection for osteoarthrosis of the right knee is dismissed.  

An initial rating in excess of 10 percent for left shoulder arthroscopy, open Bankart capsulorrhaphy, is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


